Citation Nr: 0313473	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran and his representative appeared at a 
hearing before a Veterans Law Judge at the RO in January 
2001. 


FINDING OF FACT

There is no competent medical evidence of record relating the 
veteran's current degenerative disc disease of the lumbar 
spine to any disease or injury which occurred during active 
military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred or aggravated in service.  38 U.S.C.A.§§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3. 307, 
3.309, 3.385, 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for degenerative 
disc disease of the lumbar spine.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Alternatively, a 
claimant may establish a claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A review of the veteran's service medical records disclosed 
that he was seen while on active duty only on January 6, 
1972, complaining of pain in the lower back.  Examination 
revealed straight leg raising was OK, there were no 
neurological deficits detected.  There is no other record of 
complaints or treatment for low back pain while the veteran 
was on active duty.  Moreover, it is significant to note 
there was no clinical finding on his separation dated August 
10, 1972.  When he completed his Report of Medical History in 
conjunction with that examination he reported that he had 
back pain several months ago but there had been no 
recurrence.

The record shows that when the veteran filed his claim he 
identified treatment records from "1997 to present" at the 
Southern Bone and Joint Specialist Clinic.  However, the only 
private medical records received were dated February 25, 1998 
and April 27, 1998.  The February 1998 records shows 
degenerative disc disease with X-rays showing marked 
narrowing of the 15-S1 interval.  Outpatient records showed 
that the veteran had no disc or almost no disc remaining at 
L5-S1 April 27, 1988.  However, these records contain no 
medical opinion relating his back disorder to his service 
more than 25 years previously.

Evidence of record reveals that the veteran was scheduled for 
VA examination in July 2002.  This examination was later 
cancelled.  VA requested the VA hospital to reschedule the VA 
examination and indicated the veteran's new address.  
Therefore, the veteran was presumed to be notified of the 
rescheduled examination properly by the VA hospital.  Without 
good cause, the veteran failed to report for the rescheduled 
VA examination in November 2002 and December 2002.  

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).  The Board wishes to point out that, 
although the VA is required by statute and case law to assist 
appellants in the development of claims, "[t]he duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  When, as here, a claimant fails 
to report for an examination in conjunction with a claim for 
compensation, the claim shall be adjudicated on the evidence 
of record.  38 C.F.R. § 3.655.  A claimant must be prepared 
to meet her obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting her claim.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).

The Board notes that there is no competent medical evidence 
of the existence of degenerative disc disease of the lumbar 
spine incurred in or aggravated by active military service.  
Moreover, although the veteran submitted private medical 
records showing a current diagnosis, there is no medical 
opinion of record relating the current back problem to his 
service.  While lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Additionally, the veteran failed to 
report for a subsequent scheduled examination and did not 
submit any medical evidence of a diagnosis of degenerative 
disc disease of the lumbar spine after service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran has 
degenerative disc disease of the lumbar spine that was 
diagnosed within one year of service or was related directly 
or may be presumed related to his service.  Therefore, the 
claim for service connection for degenerative disc disease of 
the lumbar spine is denied.

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate him claim by an April 1999 
statement of the case and a March 2001 supplemental statement 
of the case.  Specifically, an April 2002 letter informed the 
veteran informed that VA would obtain all relevant evidence 
in the custody of a federal department or agency, including 
VA, Vet Center, service department, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  The veteran contended that he was 
prejudiced because, in February 2003, VA sent the 
supplemental statement of the case to his old address, the 
change of which had been informed by the veteran to the VA in 
April 2002.  However, there is no significant change of law 
regarding the veteran's claim after the veteran received the 
first supplemental statement of the case dated in March 2001.  
And the veteran's right and duty were included in the first 
supplemental statement of the case dated in March 2001.  
Therefore, the veteran is not prejudiced by not receiving the 
supplemental statement of the case dated in April 2002.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, his 
private clinical records, and tried to schedule a VA 
examination for him.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).
ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

